Citation Nr: 1044433	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  07-11 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for vertigo, to include as 
secondary to service-connected hearing loss and tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Harryman, Counsel





INTRODUCTION

The Veteran had active duty from November 1961 to October 1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board remanded this case in April 2010 for additional 
development of the record.  

For the reasons discussed more fully below, the Board has 
determined that another remand is required.  The appeal is again 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the appellant if further action 
is required.  


REMAND

As noted in the Board's April 2010 remand, the record contains 
conflicting medical evidence as to whether he currently has a 
disorder manifested by vertigo.  Following testing in April 2006, 
a VA compensation examiner stated that there was no diagnosis 
because there was no pathology to render a diagnosis; the 
examiner noted that the Veteran "may be having dizziness but 
[there is] no objective evidence for vertigo."  Another VA 
compensation examiner in October 2006 diagnosed benign paroxysmal 
positional vertigo, but indicated that it was not likely due to 
the Veteran's hearing loss and tinnitus.  The latter examiner 
stated that, "It is only due to the positional change, sometimes 
due to postural hypotension."  

The Veteran submitted a statement by a private physician dated in 
February 2007, who, referring to the history portion of the 
report of the Veteran's separation examination in August 1963, 
opined that, "I believe the patient had chronic benign 
positional vertigo back at that time and he continues to have 
this today."  

The Board's remand observed that neither the April 2006 VA 
examiner nor the October 2006 examiner commented on the 
relationship, if any, between the Veteran's current symptoms and 
the symptoms noted in service.  Although the private examiner 
appeared to relate the Veteran's current symptoms to the symptoms 
noted in service, he did not explicitly say so.  Moreover, the 
medical opinions that are of record appear to conflict as to 
whether the Veteran has a current diagnosed disorder.  

Pursuant to the Board's remand, the Veteran was afforded a VA 
compensation examination in August 2010.  Although the 
examination report listed a diagnosis of benign paroxysmal 
positional vertigo, the examiner did not discuss the other 
medical opinions noted above, as was specifically requested in 
the remand.  The examiner indicated that the Veteran's benign 
paroxysmal positional vertigo was less likely due to his hearing 
loss and tinnitus and most likely due to his hypertension and 
antihypertensive medication.  

The examiner also did not discuss the relationship, if any, 
between the Veteran's current symptoms and those noted in 
service, including those noted on service entrance, as 
specifically requested in the Board's remand.  Nor did the 
examiner comment on whether any such disorder pre-existed service 
and, if so, whether the disorder increased in disability during 
service beyond that to be expected due to the natural progression 
of the disorder, also as specifically requested by the Board.  
Finally, although the August 2010 examination report states that 
it is less likely that the Veteran's vertigo is due to his 
service-connected hearing loss or tinnitus, the examiner did not 
provide an opinion as to whether the hearing loss or tinnitus 
aggravated the vertigo, also as specifically requested by the 
Board.  

The above information was requested by the Board because it is 
necessary to enable a proper determination as to whether service 
connection may be established on any basis for the Veteran's 
claimed vertigo.  

The August 2010 examiner suggested that the Veteran be seen by an 
ear, nose, and throat specialist and/or by a neurologist to 
determine whether he has any inner ear disease or other 
neurological disease.  However, no additional evaluation was 
obtained.  Accordingly, the Board finds that the August 2010 VA 
compensation examination report is inadequate for rating 
purposes.  

Accordingly, inasmuch as a significant portion of the Board's 
April 2010 remand was not completed by the RO, the Veteran's 
appeal is not yet ready for final appellate consideration.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is again remanded for the following 
actions:  

1.  The RO must contact the Veteran and afford 
him the opportunity to identify or submit any 
additional pertinent evidence, to include the 
names and addresses of all health providers who 
have evaluated or treated him for dizziness or 
vertigo since his separation from service.  
Based on his response, the RO must attempt to 
procure copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure this 
evidence must be documented in the claims file 
by the RO.  If, after making reasonable efforts 
to obtain named records the RO is unable to 
secure same, the RO must notify the Veteran and 
(a) identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to be 
taken by the RO with respect to the claim; and 
(d) that he is ultimately responsible for 
providing the evidence.  The Veteran and his 
representative must then be given an opportunity 
to respond.  

2.  Thereafter, the Veteran must be afforded the 
appropriate VA examination(s) (ear, nose, and 
throat and/or neurological) to determine the 
etiology of any dizziness or vertigo found.  All 
pertinent symptomatology and findings must be 
reported in detail.  Any indicated diagnostic 
tests and studies must be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction with the 
requested study.  Following a review of the 
service and postservice medical records, the 
clinical examination, and with consideration of 
the Veteran's statements: (1) the examiner must 
state whether the Veteran currently has a 
disorder manifest by dizziness and/or vertigo; 
(2) the examiner must discuss and distinguish 
the previous VA and private medical opinions; 
(3) if a disorder manifest by dizziness and/or 
vertigo is diagnosed, the examiner must state 
whether the disorder is related to the symptoms 
noted during service, to include those noted on 
service entrance; (4) if such a disorder is 
found to be related to the symptoms noted on 
service entrance, the examiner must state 
whether the disorder increased in disability 
during service beyond that expected due to the 
natural progression of the disorder; and (5) the 
examiner must also provide an opinion as to 
whether any current disorder found that is 
manifest by dizziness and/or vertigo was caused 
or aggravated by hearing loss and tinnitus or 
any other service-connected disability.  A 
complete rationale for all opinions must be 
provided.  If the examiner cannot provide the 
requested opinions without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an opinion 
would require speculation.  The report prepared 
should be typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for the examination 
and to cooperate in the development of the 
claim.  The consequences for failure to report 
for a VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2010).  In the event 
that the Veteran does not report for the 
aforementioned examination, documentation must 
be obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It must also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  The examination report must be reviewed to 
ensure that it is in complete compliance with 
the directives of this remand.  If the report is 
deficient in any manner, the RO must implement 
corrective procedures.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

5.  Then, the Veteran's claim for service 
connection for vertigo, to include as secondary 
to service-connected hearing loss and tinnitus, 
must be readjudicated.  If the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a supplemental 
statement of the case.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

